Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 1/11/2021, claims 1-22 are presented for examination. Claims 1 and 11 are independent.
Rejection of claims under Double Patenting is withdrawn in view of the Terminal Disclaimer filed 1/11/21.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim limitation: “during a learning phase, using a sliding time window and emails received from a sender, building a model of a contact of the sender of emails, the contact model being representative of a behavior of the contact and being configured to transition from the learning phase to a protection phase after expiration of the learning phase when a spread of distribution of data in the contact model is below a predetermined threshold" in combination with other .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the art teaches classifying sender behavior to detect spam/phishing messages:
US 20130247192 A1
US 20110173142 A1
US 20050021649 A1
Tan, Ying, et al. "Artificial immune system based methods for spam filtering." 2013 IEEE International Symposium on Circuits and Systems (ISCAS). IEEE, 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432